Exhibit 99.2 Combined Financial Statements (Unaudited) Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC June 30, 2011 Contents Page Combined Balance Sheet (unaudited) 3 Combined Statement of Operations (unaudited) 4 Combined Statement of Cash Flows (unaudited) 5 Notes to Combined Financial Statements 6 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC COMBINED BALANCE SHEET (UNAUDITED) June 30, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 4,114,556 Accounts receivable Trade 549,467 Other 1,118,961 Inventory 156,257 Prepaid expenses 3,150,034 Total current assets 9,089,275 Property and equipment: Property and equipment 28,045,575 Less accumulated depreciation and amortization (19,150,964 ) Net property and equipment 8,894,611 Other assets: Goodwill 40,198,815 Customer contracts, net 1,811,504 Deferred financing costs, net 533,224 Deposits 8,593 Total other assets 42,552,136 Total assets $ 60,536,022 LIABILITIES AND EQUITY CURRENT LIABILITIES: Current portion of long-term debt $ 3,350,000 Accounts payable 6,325,536 Other accrued expenses 3,901,001 Income taxes payable 394,579 Total current liabilities 13,971,116 Long-term debt, less current portion 34,623,600 Deferred income taxes 10,027,069 Total liabilities 58,621,785 Equity: Common stock, $0.01 par value, 90,000 shares authorized, issued, and outstanding 900 Paid-in-capital 25,095,119 Retained earnings 13,682,896 Member's deficit (36,864,678 ) Total equity 1,914,237 Total liabilities and equity $ 60,536,022 The accompanying notes are an integral part of these combined financial statements. 3 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC COMBINED STATEMENT OF OPERATIONS (UNAUDITED) Six Months Ended June 30, Net Sales $ 30,062,750 $ 25,345,601 Cost of sales 22,618,787 19,644,097 Gross profit 7,443,963 5,701,504 Operating expenses 4,878,357 7,400,257 Income (loss) from operations 2,565,606 (1,698,753 ) Other Expenses Loss on the sale of property and equipment (324,763 ) (7,045 ) Write-off of Due from Affiliate (1,000,000 ) — Interest expense, net (2,319,329 ) — Other expenses (6,213 ) (2,487,990 ) Total other expenses (3,650,305 ) (2,495,035 ) Loss before provision for income taxes (1,084,699 ) (4,193,788 ) (Provision) benefit for income taxes (285,896 ) 1,253,876 Net Loss $ (1,370,595 ) $ (2,939,912 ) The accompanying notes are an integral part of these combined financial statements. 4 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC COMBINED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Cash flows from operating activities: Net loss $ (1,370,595 ) $ (2,939,912 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization expense 3,407,491 6,288,058 Loss on sale of assets 324,763 7,045 Write-off of Due from Affiliate 1,000,000 - Amortization of debt issuance costs 165,414 165,414 Stock-based compensation 100,931 134,222 Interest paid in kind 365,381 348,499 Changes in operating assets and liabilities Accounts receivable 219,476 (750,514 ) Inventory 11,531 - Prepaid expenses (1,200,919 ) (1,820,474 ) Accounts payable 1,297,347 1,130,733 Accrued liabilities 530,017 1,254,068 Income tax payable 262,351 56,405 Net cash provided by operating activities 5,113,188 3,873,544 Cash flows from investing activities: Purchases of property and equipment (1,730,349 ) (2,917,981 ) Net cash used in investing activities (1,730,349 ) (2,917,981 ) Cash flows from financing activities: Contributing capital - 1,600,000 Revolver payments of long-term debt - (3,000,000 ) Principal payments of long-term debt (1,675,000 ) (2,031,788 ) Net cash used in financing activities (1,675,000 ) (3,431,788 ) Net decrease in cash and cash equivalents 1,707,839 (2,476,225 ) Cash and cash equivalents at beginning of year 2,406,717 4,115,474 Cash and cash equivalents at end of year $ 4,114,556 $ 1,639,249 Supplemental disclosures of cash flow information: Cash paid for interest $ 1,960,261 $ 1,368,225 Cash paid for taxes $ 22,872 $ 33,974 The accompanying notes are an integral part of these combined financial statements. 5 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC NOTES TO COMBINED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2011 NOTE 1 – THE COMPANY AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business and Basis of Presentation EFMARK Deployment I, Inc. d/b/a EDC (the “Corporation”) and EDC ATM Subsidiary, LLC (the “LLC”) deploy and operate ATM equipment in retail locations throughout the United States. The following is a summary of the significant accounting policies of the Corporation and the LLC (collectively, the “Company”): Principles of Combination and Presentation EDC Holding Company, LLC owns 100% of the Corporation and 22.77% of the LLC. The Corporation owns the remaining 77.23% of the LLC. The combined financial statements are prepared due to common ownership and are prepared as a single entity. The combined financial statements include the following companies: EFMARK Deployment I, Inc. d/b/a EDC EDC ATM Subsidiary, LLC All intercompany accounts and transactions have been eliminated. The LLC has a guaranteed payment to the Corporation in the amount of 7.28% of the average Unreturned Capital. The allocation of profit/losses and distributions are done in accordance with provisions of the amended and restated Operating Agreement. Subsequent Events Subsequent events are events or transactions that occur after the balance sheet date but before financial statements are issued or are available to be issued. These events and transactions either provide additional evidence about conditions that existed at the date of the balance sheet, including the estimates inherent in the process of preparing financial statements (that is, recognized subsequent events), or provide evidence about conditions that did not exist at the date of the balance sheet but arose after that date (that is, non-recognized subsequent events). On June 19, 2011, the Company signed a definitive agreement to be acquired by Cardtronics USA, Inc. for approximately $145.0 million in cash. On July 25, 2011, this acquisition was completed. The Company has evaluated subsequent events through October 3 , 2011, which was the date that these financial statements were available for issuance, and determined that there were no significant non-recognized subsequent events through that date. 6 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC NOTES TO COMBINED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) June 30, 2011 NOTE 2 – PROPERTY AND EQUIPMENT A summary of property and equipment at June 30, 2011 follows: Furniture $ 47,212 ATM equipment 26,570,475 Computer equipment 1,427,887 Subtotal 28,045,575 Less accumulated depreciation and amortization (19,150,964 ) Net property and equipment $ 8,894,611 NOTE 3 – INTANGIBLE ASSETS Following is a summary of intangibles other than goodwill as of June 30, 2011: Customer contracts $ 40,430,806 Deferred financing cost 1,724,996 Less accumulated amortization (39,811,074 ) Net intangibles $ 2,344,728 Amortization expense for the six month periods ended June 30, 2011 and 2010 was $1,977,549 and $4,552,296, respectively. NOTE 4 – LONG-TERM DEBT Long-term debt consists of the following: Term note to ING Capital LLC, secured by substantially all of the Company's assets, due in quarterly principal payments of $800,000 plus interest at LIBOR with a floor of 2.25% (2.25% at June 30, 2011) plus 4.5%. The note expires on October 3, 2012. $ 4,443,212 Term note to ING Capital LLC, secured by substantially all of the Company's assets, due in quarterly principal payments of $37,500 plus interest at LIBOR with a floor of 2.25% (2.25% at June 30, 2011) plus 5.0%. The note expires on October 3, 2013. 14,437,500 7 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC NOTES TO COMBINED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) June 30, 2011 NOTE 4 – LONG-TERM DEBT (continued) Term note to Crystal Capital, secured by substantially all of the Company's assets. The principal balance of $6,000,000 is due on October 3, 2013 as a balloon payment. Interest at LIBOR with a floor of 3.0% plus 12.15% shall be payable quarterly in arrears. In addition, the Company is required to pay payment in kind (“PIK”) interest at a rate of 4.50%, by capitalizing such interest and adding the same to the then outstanding principal amount of the loan. The amount of PIK interest added to principal for the six months ending June 30, 2011 was $145,747. The PIK interest is due on April 3, 2014. $ 6,556,750 Term note to Crystal Capital, secured by substantially all of the Company's assets. The principal balance of $9,000,000 is due on October 3, 2013 as a balloon payment. Interest at LIBOR with a floor of 3.0% plus 12.15% shall be payable quarterly in arrears. In addition, the Company is required to pay (PIK) interest at a rate of 4.50%, by capitalizing such interest and adding the same to the then outstanding principal amount of the loan. The amount of PIK interest added to principal for the six months ending June 30, 2011 was $219,634. The PIK interest is due on April 3, 2014. 9,836,138 Revolving line of credit with ING Capital LLC in the amount of $5,000,000, secured by substantially all the Company's assets, bearing interest at the LIBOR rate with a floor of 2.25% (2.25% at June 30, 2011) plus 4.5%, interest paid monthly, with principal due October 3, 2012. 2,700,000 Subtotal 37,973,600 Less current maturities 3,350,000 Total long-term debt $ 34,623,600 All debt agreements above contain provisions requiring maintenance of certain financial and nonfinancial covenants. At June 30, 2011, the Company was in compliance with its covenants. 8 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC NOTES TO COMBINED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) June 30, 2011 NOTE 5 –EQUITY Common Stock The Corporation is authorized to issue up to 90,000 shares of common stock at $.001 par value. There were 90,000 shares issued and outstanding as of June 30, 2011. Members Units The LLC has two types of members, Class A and Class B, which are authorized by the amended and restated operating agreement. Allocation of income, losses, and distributions is dependent on member class and is determined based on capital accounts as defined by the operating agreement. Stock Option Plans Effective January 1, 2010, the Board of Managers (the “Board”) adopted and approved the EDC Holding Company, LLC 2010 Unit Option Plan (the “2010 Plan”). Under the 2010 Plan, the Company can grant incentive stock options to employees, consultants and nonemployee directors. Each option equates to a single unit. A unit represents an interest in the value of the parent company (i.e. 1 unit out of a total of 100 units represents a 1% ownership interest). The units issued are deemed capital contributions by the parent to the Company. The maximum number of units which may be optioned and sold under the 2010 Plan shall not, at any point in time, exceed 3.5% of the outstanding units of the Company. As of June 30, 2011, there were 3,000,577 units outstanding, equating to approximately 105,000 options available for issuance, of which 100,804 had been issued. The exercise price for each of these options is $6.21. The options vest ratably over four years and expire ten years from the date of grant. The Company recognizes compensation costs for these options on a straight-line basis over the requisite service period. Information regarding options outstanding as of June 30, 2011 was as follows: Options Outstanding Options Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Weighted Average Number Exercisable Weighted Average Exercise Price $ 6.21 100,804 9 $ 6.21 25,201 $ 6.21 9 Efmark Deployment I, Inc. d/b/a EDC and EDC ATM Subsidiary, LLC NOTES TO COMBINED FINANCIAL STATEMENTS - CONTINUED (UNAUDITED) June 30, 2011 NOTE 5 – EQUITY (continued) The following tables reflect the activity under the Company’s stock option plans during the six months ended June 30, 2011: Common Stock Options Weighted Average Exercise Price Balance, December 31, 2010 100,804 $ 6.21 Granted - $ - Exercised - $ - Cancelled - $ - Balance, June 30, 2011 100,804 $ 6.21 As of June 30, 2011, the Company had issued 309,950 profit interests to one employee. Profit interests act in the same manner as a Unit (described above) in that they provide the holder with an ownership stake in the Company. The profit interests were granted on December 1, 2008. They have no exercise price and vest over a period of four years. The Company recorded no expense for these profit interests prior to 2010 due to a decline in the valuation of the Company from the date of grant through to December 31, 2009. The company recorded $317,787 in compensation expense for the six months ended June 30, 2011 relating to these units. 10
